DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as obvious over Vestberg et al. (US 2009/0018267) in view of Bernreitner et al. (US 2012/0095154).
Regarding claims 1-5, 7 and 17, Vestberg discloses an extruded article containing a polypropylene homopolymer (abstract) wherein the polypropylene homopolymer is polymerized in the presence of a Ziegler-Natta catalyst (paragraph 0050), wherein the PP homopolymer has MFR 0.1 to 50 g/10 min determined using ISO1133 at 230 C, 2.16 kg (paragraph 0021), comprises polymeric nucleating agent (paragraph 0031), wherein the Ziegler-Natta catalyst comprises titanium compound, i.e. compound of transition metal of Group 4 to 6 of IUPAC, magnesium compound, i.e. Group 2 metal compound, an internal donor and a co-catalyst (paragraph 0050).
Vestberg discloses phthalic as an internal donor (upon applicant admission) but fails to disclose citraconate compound as an internal donor.
Bernreitner discloses thermoplastic polyolefin composition comprising polypropylene polymer wherein the polypropylene polymer is polymerized with Ziegler Natta catalyst having phthalates and citraconates as an internal donor as an equivalent and interchangeable (paragraphs 0145-0147).
Given that Bernreitner discloses the equivalence and interchangeability of using citraconate as presently claimed with using phthalates as disclosed by Vestberg, it would have been obvious to one of ordinary skill in the art to use citraconate in the catalyst of Vestberg as taught by Bernreitner to meet end users requirement.
Given that the article/composition of Vestberg in view of Bernreitner does not disclose any C4-C10 alpha olefin and the polypropylene homopolymer of Vestberg does not disclose ethylene monomer, it is clear that the article/composition of Vestberg in view of Bernreitner is free of C4-C10 alpha olefin and the polypropylene homopolymer of Vestberg is free of ethylene monomer. Further, given that the article of Vestberg in view of Bernreitner discloses the same composition as presently claimed, it is clear that the article of Vestberg in view of Bernreitner would intrinsically possess the same properties as presently claimed.
Alternatively, Vestberg discloses that haze is depended on the amount of nucleating agent (paragraph 0071). Therefore, it would have been obvious to one of ordinary skill in the art to use an amount of nucleating agent in the homopolymer of Vestberg to obtain desired haze value in the article. 
Regarding claim 10, Vestberg in view of Bernreitner discloses the article of claim 1 but fails to disclose article thickness.
Since the instant specification is silent to unexpected results, the specific thickness of the article is not considered to confer patentability to the claims. As the flexibility is a variable that can be modified, among others, by adjusting the thickness of the article, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the article in Vestberg in view of Bernreitner to obtain the desired flexibility to meet end users’ requirement (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 11, Vestberg in view of Bernreitner discloses the extruded article of claim 1 wherein the article is made by blow molding, i.e. blown film, (paragraph 0074).
Regarding claim 12, Vestberg in view of Bernreitner discloses the extruded article of claim 1 wherein final article comprising the extruded article of claim 1 (paragraph 0074).

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestberg et al. (US 2009/0018267) in view of Bernreitner et al. (US 2012/0095154) and further in view of Bernreiter et al. (US 2013/0253124).
Regarding claim 6, Vestberg in view of Bernreitner discloses the article of claim 1 but fails to disclose the polypropylene homopolymer comprises ethylene.
Bernreiter discloses propylene polymer composition comprises ethylene comonomer in an amount of up to 6 wt% to obtain improved properties such as impact resistance at low temperature (paragraphs 0016 and 0022).
It would have been obvious to one of ordinary skill in the art to use ethylene comonomer in an amount of up to 6 wt% of Bernreiter in the homopolymer of PP of Vestberg to obtain improved properties such as impact resistance at low temperature.
Regarding claim 9, Vestberg in view of Bernreiter discloses the article of claim 6, wherein given that the article of Vestberg in view of Bernreiter discloses the same composition as presently claimed, it is clear that the article of Vestberg in view of Bernreiter would intrinsically possess the same properties as presently claimed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestberg et al. (US 2009/0018267) in view of Bernreitner et al. (US 2012/0095154) and further in view of Chatterjee (US 5674630).
Regarding claim 8, Vestberg discloses the article of claim 7 but fails to disclose that the nucleating agent is a carboxylic nucleating agent.
Chatterjee discloses polypropylene composition comprising carboxylic acid nucleating agent, i.e. mono or poly carboxylic acid nucleating agent, to obtain increased stiffness of the film (column 3, lines 43-54).
It would have been obvious to one of ordinary skill in the art to use the nucleating agent of Chatterjee in the homopolymer of Vestberg to obtain increased stiffness of the film.
Response to Arguments

Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claims 1-12 and 17 have been withdrawn due to Applicant’s amendment.
Applicant argues that Vestberg does not teach a propylene polymer that has been prepared using a Zielger Natta catalyst having citraconate compound as an internal donor. It is agreed and which is why the rejection is modified with Bernreitner reference.
Applicant compares examples IE1 and IE2 with CE1 and CE2 and argues unexpected results. However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claim given that present claim recites any type and amount of propylene polymer polymerized in present of a Ziegler Natta catalyst with any nucleating agent, any transition metal of group 4 to 6 of IUPAC, any metal compound from group 2, any citraconate compound and any co-catalyst while the examples disclose specific type of polypropylene homopolymer with specific type and amount of Ziegler Natta catalyst. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range. Further, applicant compares IE1 with CE1. However, IE1 and CE1 are not comparable side by side given that IE1 comprises 0.6 wt% of ethylene while CE1 comprises 0.9 wt% of ethylene. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787